Citation Nr: 1815527	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 5, 2011 for the grant of service connection for major depressive disorder.

2.  Whether the reduction of the disability rating for Osgood-Schlatter's disease, right knee, from 40 percent to 20 percent, for the period from January 23, 2015 to June 3, 2016, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2012 and March 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for chronic adjustment disorder and depression was received by VA on April 5, 2011.

2.  In a Mach 2015 rating decision, the RO reduced the rating for the Veteran's service-connected Osgood-Schlatter's disease of the right knee from 40 percent disabling to 20 percent disabling from January 23, 2015. 

3.  The reduction of the rating for the Veteran's Osgood-Schlatter's disease of right knee from 40 percent to 20 percent was not supported by the evidence contained in the record at the time of the reduction.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 5, 2011, for the grant of service connection for major depressive disorder have not been met.  38 U.S.C. §§ 511, 5107, 5110; 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.160, 3.400 (2017).

2.  The criteria for restoration of a 40 percent rating for Osgood-Schlatter's disease of the right knee have been met effective from January 23, 2015 to June 3, 2016.  38 U.S.C. §§ 1155, 5103, 5107(b) (2012); 38 C.F.R. §§ 3.105, 3.344(c), 4.71a, Diagnostic Codes 5260, 5261 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.   See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than April 5, 2011, for the grant of service connection for major depressive disorder.

As noted above, the Veteran was discharged from military service in January 1989.  No communications were received from the Veteran within the year following discharge from service.

Prior to April 5, 2011, VA received written communications from the Veteran, but none of the correspondence referred to a psychiatric disability.  The Veteran applied for VA disability compensation in 2009 for back, knee, hearing loss, right foot, ankle, shoulder, and headache disabilities, but no reference was made at that time to a psychiatric disability.

The Veteran submitted a claim, received by VA on April 5, 2011, in which he indicated he was claiming "chronic adjustment disorder as primary and, or secondary and depression."  In a June 2011 rating decision, the RO denied the claims of service connection for chronic adjustment disorder and for depression on the basis of no clinical diagnosis of major depressive disorder.

In May 2012, the Veteran, again, submitted a claim of service connection for "depression, primary and/or secondary to limitation of movement."

The RO granted entitlement to service connection for major depressive disorder, previously rated as depression associated with Osgood-Schlatter's disease of the right knee and assigned May 5, 2012 as the effective date.  

Subsequently, by a July 2014 rating decision, the RO awarded an earlier effective date of April 5, 2011 for the grant of service connection for major depressive disorder finding that a clear and unmistakable error was made.  The RO determined that the Veteran's May 2012 claim for major depression, which led to the grant of service connection for major depressive disorder, was filed within the one year appeal period of the June 2011 rating decision denial; therefore, the denial did not become final.

Although there is evidence in the record indicating that the Veteran's "disability arose" prior to the date of his April 5, 2011, original claim for service connection, given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for major depressive disorder is April 5, 2011.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits   ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA   the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Rating Reduction

In rating reductions, when VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  38 C.F.R. § 3.105(e); see O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) (noting that "Congress enacted section 5112(b)(6) so that veterans receiving disability compensation would be notified in advance that their benefits would be diminished, thus enabling them to (1) adjust to the diminished expectation and (2) submit evidence to contest the reduction," and that § 3.105(e) "furthers Congress's intent" in this regard).  As enumerated in 38 C.F.R. § 3.105(e), "[w]here the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons."  38 C.F.R. § 3.105(e).  In addition, "[t]he beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level."  38 C.F.R. § 3.105(e).  The beneficiary also will receive notification that "he or she will have an opportunity for a pre-determination hearing," 38 C.F.R. § 3.105(i), and thereafter, a "final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires."  See 38 C.F.R. §§ 3.105(e); 3.500(r).

In addition to satisfying the procedures outlined above, the RO must gather evidence to establish that a rating reduction is proper.  Pertinent to the instant case, according to 38 C.F.R. § 3.344(c), where a rating or ratings have been in effect for less than five years, as here, "[r]eexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  38 C.F.R. § 3.344(c); see also Faust v. West, 13 Vet. App. 343, 351 (2000) (noting that § 3.344(c) sets forth the provisions relating to disabilities which are likely to improve, and states that "[t]he provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more)").

In a September 2009 rating decision, the RO granted service connection for Osgood-Schlatter's disease of the right knee, claimed as right knee condition, at a noncompensable rating, effective April 14, 2009.

A June 2011 rating decision increased the rating for the Veteran's right knee Osgood-Schlatter's disease from a noncompensable rating to 50 percent effective April 5, 2011 under Diagnostic Code 5261 (limitation of extension).

A November 2013 rating decision reduced the rating for right knee Osgood-Schlatter's disease from 50 percent to 40 percent effective February 1, 2014.

The March 2015 rating decision on appeal reduced the rating of the Veteran's Osgood-Schlatter's disease of the right knee from 40 percent to 20 percent effective January 23, 2015.

By an August 2016 rating decision, the rating was subsequently restored from 20 percent to 40 percent effective from June 3, 2016.  Thus, the rating period under appeal is from January 23, 2015 to June 3, 2016.

Typically, as noted above, before VA may reduce the assigned rating for a veteran's service-connected disability, it must notify him or her of this proposed reduction, and provide him or her with at least 60 days time to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2017).  In this case, however, because there was no reduction in overall compensation, the notice provisions of 38 C.F.R. § 3.105 do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply). 

Significantly, the Veteran's total disability rating has not been disturbed since February 1, 2014.  Therefore, under Stelzel, the predetermination procedures of 38 C.F.R. § 3.105(e) are inapplicable, as there was no actual reduction in his overall rating.

The Board must now determine whether the evidence of record supports such a reduction.  Prior to the reduction, the Veteran's 40 percent rating for Osgood-Schlatter's disease of the right knee had been in effect from February 1, 2014 through January 22, 2015.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court identified general regulatory requirements that are applicable to all rating reductions, including those which have been in effect for less than five years.  Brown, 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Brown, 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id.

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

The Veteran's right knee Osgood-Schlatter's disease is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, based on limitation of motion.  Limitation of motion of knee joints is rated under Diagnostic Code 5260 for limitation of flexion, and Diagnostic Code 5261 for limitation of extension.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent rating, and flexion that is limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable, extension that is limited to 10 degrees warrants a 10 percent rating, and extension that is limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight and a 20 percent rating when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

The 40 percent rating assigned by a November 2013 rating decision was predicated on a March 2013 VA examination showing that flexion of the Veteran's right knee was to 70 degrees and extension was limited to 35 degrees, with no additional loss of motion following repetitive use testing.  The Veteran reported symptoms of pain on movement and locking.  No lateral instability or subluxation/dislocation was shown.  As to the effect of the condition of the Veteran's usual occupation and daily activity, the examiner noted that the Veteran had to difficulty standing, sitting or lying down.  See Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992) (noting that in addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued).

After a thorough review of the claims file, the Board finds that the evidence does not support the reduction effectuated by the March 2015 rating decision.  

It appears that the primary basis of the RO's reduction of the disability rating for right knee Osgood-Schlatter's disease was range of motion findings noted on a January 2015 VA examination report.  To that effect, the VA examination report reflects range of motion consisting of flexion to 30 degrees and extension to 0 degrees.  On this basis, reduction of the rating to 20 percent was implemented in a March 2015 rating decision, effective January 23, 2015.

Although the January 2015 VA examination report showed that the Veteran's right knee extension was better than at the previous March 2013 VA examination, there is no indication that the more recent findings were a better reflection of the Veteran's actual level of disability.

Moreover, even assuming for the sake of argument that the range of motion findings in January 2015 did show that the Veteran no longer met the criteria for a 40 percent rating under Diagnostic Code 5261, that fact, in and of itself, would not justify the reduction.  Rather, as set forth above, in order to warrant a reduction, the evidence must show that the Veteran's service-connected right knee disability actually improved.  In this case, the Board finds that the record is not sufficient to support a finding that greater range of motion reflected in January 2015 reflected an actual improvement in the disability as well as an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Aside from the greater initial range of motion, this report provides no information regarding the functional aspect of the right knee disability.  

Notably, the January 2015 VA examination states that the Veteran was not able to bend the right knee at all on repetitive use testing and was not able to do 3 repetitive movements.  Additionally, he reported flare-ups during which he experiences significant swelling that limits how he is able to walk.  The VA examiner described additional contributing factors of disability, consisting of less movement than normal due to ankylosis and adhesions, weakened movement due to muscle or peripheral nerve injury, swelling, disturbance of locomotion, and interference with sitting and standing.  To that effect, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The examiner also remarked that that the Veteran's right knee Osgood-Schlatter's disease appeared to have worsened since the previous examination although his examination of the right knee was very different from the examination done in March 2013.  The Veteran stated he was not able to bend the right knee past about 30 degrees.

Given these factors, the Board finds the record did not show an actual improvement in the Veteran's service-connected right knee Osgood-Schlatter's disease and his ability to function under the ordinary conditions of life and work, warranting the reduction from 40 percent to 20 percent as no information regarding the functional aspect of the right knee disability was considered other than range of motion findings.  Accordingly, the Board finds that the reduction of the Veteran's disability rating for his service-connected right knee Osgood-Schlatter's disease was not appropriate, and the 40 percent disability rating is restored.


ORDER

Entitlement to an earlier effective date prior to April 5, 2011, for the grant of service connection for major depressive disorder is denied.

A reduction of the rating for the Veteran's Osgood-Schlatter's disease of the right knee from 40 percent to 20 percent was not proper; the 40 percent rating is restored effective January 23, 2015 to June 3, 2016.



____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


